 Case 1:21-cv-05314-VM Document 13 Filed 08/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
789 NINTH & 414 EAST 74TH          :                 August     17, 2021
ASSOCIATES LLC,                    :
                    Plaintiff,     :    21 Civ. 5314 (VM)
                                   :
     - against -                   :    ORDER
                                   :
PRAKASH HUNDALANI, et al.,         :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

The parties are directed to submit a joint letter no later
than September 17, 2021 addressing the following in separate
paragraphs: (1) a brief description of the case, including
the factual and legal bases for the claim(s) and defense(s);
(2) any contemplated motions; (3) the prospect for
settlement; and (4) whether the parties consent to proceed
for all purposes before the Magistrate Judge designated for
this action. The parties are also directed to submit a
completed Case Management Plan.    The Case Management Plan
must provide that discovery is to be completed within four
months unless otherwise permitted by the Court. A model Case
Management Plan is available on the Court’s website:
https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s
Emergency Individual Rules and Practices in Light of COVID-
19, available at the Court’s website.

SO ORDERED.

Dated:    New York, New York
          17 August 2021




                                 1
